             Case 8:18-cv-03821-TDC Document 129 Filed 02/18/20 Page 1 of 3




                                            February 18, 2020
       VIA ECF

        The Honorable Theodore D. Chuang
        United States District Court
        District of Maryland
        6500 Cherrywood Lane, Suite 245A
        Greenbelt, MD 20770

                 Re:     HNLEA, et al. v. Prince George’s County., et al., No. 8-18-CV-03821

       Dear Judge Chuang:

               Pursuant to the Court’s December 13, 2018 Case Management Order, Plaintiffs file
       this Notice of Intent (i) to file a motion to amend the scheduling order to set new deadlines
       for fact discovery, expert disclosures, and dispositive motions , and (ii) for leave to serve
       written discovery. ECF 4 II.A.2. Plaintiffs request a pre-motion conference at the Court’s
       earliest convenience to discuss these matters. ECF 4 II.A.1.

              1. Motion to Amend the Scheduling Order: At the December 18, 2019 status
       conference, the Parties discussed extensively the need to extend the discovery schedule.
       ECF 122 Tr. 32-46. In accordance with the Court’s direction, the Parties exchanged
       proposals, met and conferred on these issues on February 7, and ultimately submitted
       competing scheduling proposals later that day. ECF No. 125 & 127.

               Although the Parties’ competing proposals remain pending before the Court,
       Plaintiffs now submit this Notice of Intent because this matter is of some urgency.
       Defendants have recently cited the non-extension of the fact discovery cutoff (i) as a basis
       for objecting wholesale and refusing to provide any written responses to written discovery
       Plaintiffs served in January, and (ii) to make impossible scheduling any deposition dates
       for the witnesses Plaintiffs requested in January.

              For the reasons cited in Plaintiffs’ February 7 submission (ECF 127), Plaintiffs
       request entry of the following schedule:

                       Event                  Current Deadline             Proposed Deadline

         Completion of fact discovery;        February 7, 2020                April 22, 2020
         Submission of Post-Discovery
         Joint Status Report

         Requests for Admission               February 14, 2020               April 29, 2020

         Plaintiffs’ Rule 26(a)(2) expert     February 21, 2020               May 13, 2020
         disclosures




                                                     1
US 167393092v1
      Case 8:18-cv-03821-TDC Document 129 Filed 02/18/20 Page 2 of 3




Judge Theodore D. Chuang
February 18, 2020
Page 2

 Defendants’ Rule 26(a)(2) expert          March 19, 2020              June 10, 2020
 disclosures

 Plaintiffs’ rebuttal Rule 26(a)(2)         April 3, 2020              June 25, 2020
 expert disclosure

 Rule 26€(2) supplementation of            April 10, 2020               July 2, 2020
 disclosures and repsonses

 Notice of Intent to File a Pretrial       April 17, 2020              July 13, 2020
 Dispositive Motion




       If the Court denies the request to extend the discovery deadline, Plaitniffs request
a two week extension to the deadline for Plaintiffs to file Rule 26(a)(2) disclosures.

        2. Motion for Leave to Serve Written Discovery: Plaintiffs have a discrete set of
additional discovery requests that are ready to serve if and when the fact discovery deadline
is extended. These requests are within the limits on the quantity of written discovery set
under Federal Rule 33 and Local Rule 104.1.

        As noted above, Defendants have taken the position that they are under no
obligation to provide responses to written discovery requests. Plaintiffs request leave from
the Court before serving these request.

                                       *         *          *

        Plaintiffs are prepared to discuss these matters at the Court’s earliest convenience.




                                                 2
US 167393092v1
     Case 8:18-cv-03821-TDC Document 129 Filed 02/18/20 Page 3 of 3




Judge Theodore D. Chuang
February 18, 2020
Page 3

 Dated: February 18, 2020                     Respectfully submitted,



                                              __/s/ John A. Freedman________________
 Dennis A. Corkery (D. Md. Bar No. 19076)     John A. Freedman (D. Md. Bar No.
 Joanna Wasik (D. Md. Bar No. 21063)          20276)
 WASHINGTON LAWYERS’                          Peter T. Grossi, Jr. (admitted pro hac vice)
   COMMITTEE FOR CIVIL RIGHTS AND             Adam M. Pergament (admitted pro hac vice)
   URBAN AFFAIRS                              Mei-Wah Lee (admitted pro hac vice)
 700 14th St., Suite 400                      Danait Mengist (admitted pro hac vice)
 Washington, DC 20036                         ARNOLD & PORTER KAYE SCHOLER LLP
 (202) 319-1000                               601 Massachusetts Ave., NW Washington, DC
 dennis_corkery@washlaw.org                   20001-3743
 joanna_wasik@washlaw.org                     John.Freedman@arnoldporter.com
                                              Peter.Grossi@arnoldporter.com
 Deborah A. Jeon (D. Md. Bar No. 06905)       Adam.Pergament@arnoldporter.com
 ACLU OF MARYLAND                             Mei-Wah.Lee@arnoldporter.com
 3600 Clipper Mill Road, Suite 350            Danait.Mengist@arnoldporter.com
 Baltimore, MD 21211
 (410) 889-8555
 jeon@aclu-md.org
                                              Counsel for Plaintiffs




                                          3
US 167393092v1
